Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election with traverse of “Openings” Species 1E, “Spokes” Species 2C, and “Accessories” Species 3D, claims 1, 3-6, 9-10, and 12-14, in the reply filed on 25 January 2021 is acknowledged.  The traversal is on the ground(s) that there would be no burden on the Examiner to consider all of the claimed species.  This is not found persuasive because the non-elected species would at least require additional text searching for the different shaped openings, differently arranged spokes, and different accessories.  The different accessories would also require searching in B23B 51/0426 and 2260/0482, and likely other areas, which are not required for the elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 7-8, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “12”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the abstract recites “A work area has teeth that are at least partially circular in design”, which is not supported by the disclosure, as further explained in the 35 USC 112 rejection below.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 9-10, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a work area having teeth that are at least partially circular in design”.  However, having at least partially circular teeth is not taught by either the specification or the drawings.  Instead, as set forth in the specification, it is the work 

Claims 1, 3-6, 9-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least 60%”, and the claim also recites “at least 80%, or at least 90%”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 3,495,359).
Regarding claim 1, Smith et al. discloses a tool attachment (embodiment of figure 2) for a power tool having a driving axle, the tool attachment comprising: a connecting device 10 with which the tool attachment is attachable to a power tool such that the driving axle thereof and a tool axis essentially coincide; a work area (lower end in figure 2) having teeth (bottom crenellations in figure 2), the work area at least partially circular in design and adjoining a hollow, cylindrical base 22; and at least two openings 20 formed in the base.  Smith et al. does not distinctly disclose “the at least two openings constitute at least 60% of the area of the base”.  However, it would have been an obvious matter of design choice to make the openings of the device of whatever relative sizes were desired for the purpose of improving the movement of chips and dust through the openings, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 3, Smith et al. discloses wherein the openings 20 are formed as circular areas and are arranged in rows (diagonal rows as seen in figure 2).
Regarding claim 6, Smith et al. discloses wherein rows of the circular areas are not oriented parallel to the working area (see figure 2).
Regarding claim 13, Smith et al. discloses wherein the base 22 is a hollow, cylindrical base made of a flat material or of a strip stock.
The “whose ends are welded or laser welded” limitation in the claims is being treated as a product-by-process limitation and as such does not further limit the claims beyond the structural limitations cited in the claims.  As stated in MPEP 2113 [R-1], “Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 14, Smith et al. discloses the invention substantially as claimed, except Smith et al. does not disclose wherein a diameter of the hollow, cylindrical base is between 40 mm and 115 mm.  However, it would have been an obvious matter of design choice to have made the hole saw of whatever size desired for the purpose of cutting a desired size of hole, because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 3,495,359) in view of Heath et al. (US 2020/0016667 A1).
Regarding claim 4, Smith et al. discloses wherein the circular areas include at least a plurality of first circular areas (any column of circular holes), each with a first diameter, and a plurality of second circular areas (an adjacent column of circular holes), each with a second diameter (in Smith et al., the first diameter and second diameter are essentially equal).  Smith et al. does not disclose wherein the first diameter is greater than the second diameter.  Heath et al. teaches the use of a hole saw 1200 (embodiment of figure 18) comprising first holes 1212/1214 having a first size and 
Regarding claim 5, the modified invention of Smith et al. discloses the invention substantially as claimed, except Smith et al. does not disclose wherein center points of the second circular areas are located at intersection points of diagonals between opposing first circular areas.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have located the first and second circular areas in an alternating pattern along the diagonals through the centerpoint of each circular area for the purpose of providing optimal debris removal from any position along the base of the hole saw, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 3,495,359) in view of Parendo et al. (US 2017/0157681 A1).
Regarding claims 9 and 10, Smith et al. discloses the invention substantially as claimed, except Smith et al. does not disclose wherein the base is connected to the connecting device via spokes, or wherein at least a first angle between a first pair of adjacent spokes is greater than a second angle between a second pair of adjacent .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 3,495,359) in view of Frey (US 5,934,845).
Regarding claim 12, Smith et al. discloses the invention substantially as claimed, except Smith et al. does not disclose wherein an accessory is arranged in an area of the connecting device and/or in a base, and wherein the accessory is a center point, a valve opener, an ejector, or a depth stop.  Frey teaches the use of a hole saw 110 that comprises an ejector 120 for the purpose of more easily removing cut slugs from the hole saw.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the hole saw of Smith et al. with the ejector as taught by Frey in order to improve slug removal from the hole saw after a cutting operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        17 February 2021